Deny and Opinion Filed May 1, 2014.




                                            S
                                 Court of Appeals
                                                 In The


                          Fifth District of Texas at Dallas
                                         No. 05-14-00442-CV

                               IN RE PATRICIA GELSKY, Relator

                 Original Proceeding from the 429th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 429-54109-2011

                               MEMORANDUM OPINION
                           Before Justices Moseley, Fillmore, and Evans
                                   Opinion by Justice Moseley
        The Court has before it relator’s petition for writ of mandamus in which relator requests that

the Court compel the trial court to sign an order denying real party in interest relief on his petition to

modify the parent-child relationship and, instead, sign an order dismissing the case. The facts and

issues are well known to the parties, so we need not recount them herein. Relator has not shown she

is entitled to the relief requested. See TEX. R. APP. P. 52.8(a). Mandamus is intended to be an

extraordinary remedy, available only in limited circumstances, and not for grievances that may be

addressed by other remedies such as an appeal. See Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex.

1992) (orig. proceeding); In re Certain Underwriters at Lloyd's, 106 S.W.3d 332, 333 (Tex. App.—

Dallas 2003, orig. proceeding). Accordingly, we DENY the petition for writ of mandamus.



140442F.P05                                            /Jim Moseley/
                                                       JIM MOSELEY
                                                       JUSTICE